1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner notes that the IDS filed 12/8/2020 cite #6 (PGPub) was not considered because that publication number does not exist. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, 20 of U.S. Patent No. 10,888,357 (‘357). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘357 discloses ‘537 discloses the limitations of Claims 21-26, 28-30 (see claims 1, 10, 19). ‘537 discloses the limitation of claim 27 as ‘537 disclose first and second set screws for the bores and thus the bores would be threaded (Claim 1). ‘537 discloses the limitations of Claims 31, 36-40 (see claim 20).

Claim 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, 20 of U.S. Patent No. 10,888,357 (‘357) in view of Biedermann US 2011/0034957.
‘357 discloses the claimed invention as discussed above but does not disclose a set screw having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore, a set screw having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector and a second orientation in which the bone fastener is fixed relative to the connector a set screw having threads configured to mate with threads of the second bore when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod, a set screw having threads configured to mate with threads of the second bore when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod to move the spinal construct between a first orientation in which the spinal rod is movable relative and the connector to a second orientation in which the spinal rod is fixed relative to the connector.

	 Biedermann discloses a spinal construct (Fig 22) comprising: 
	a spinal rod (#20); 
	a bone fastener (#2); and 
	a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the first bore being configured for disposal of an end (#4) of the bone fastener (see Fig below, Fig 22), 
	the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity configured for disposal of the spinal rod (see Fig below, cavity for rod #20), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees).

    PNG
    media_image1.png
    605
    648
    media_image1.png
    Greyscale

	Regarding Claim 32, Biedermann discloses a set screw (#11) having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore (Fig 22, paragraph 43, 51, 56, where the set screw has threads that engage threads of the first bore).

	Regarding Claim 33, Biedermann discloses a set screw (#11) having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore (Fig 22, paragraph 43, 51, 56, where the set screw has threads that engage threads of the first bore) such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector (rotatable when #11 is not fully fastened) and a second orientation in which the bone fastener is fixed relative to the connector (fixed when #11 is fully tightened, paragraph 43, 51, 56).
	Regarding Claim 34, Biedermann discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22, paragraph 56).

	Regarding Claim 35, Biedermann discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22) to move the spinal construct between a first orientation in which the spinal rod is movable relative (paragraph 56, when the set screw #16’ is not fully tightened, the rod #20 can move) and the connector to a second orientation in which the spinal rod is fixed relative to the connector (paragraph 56 when set screw #16’ is tightened, the spinal rod #20 is fixed to the connector).
	Biederman disclose the set screws (#11, #16’) for the first bore and second bore help to fix/clamp onto the bone fastener (#2) and spinal rod (#20) to the connector (paragraph 43, 51, 56).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘357 to include set screws (for each of the first and second bores) in view of Biedermann above because these are known mechanisms to clamp onto/fix the bone faster and spinal rod to the connector.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21, 23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann US 2011/0034957.
Regarding Claim 21, Biedermann discloses a spinal construct (Fig 22) comprising: 
a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity (see Fig below, cavity for rod #20), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees).




    PNG
    media_image1.png
    605
    648
    media_image1.png
    Greyscale

	Regarding Claim 23, Biedermann discloses the second portion is monolithically formed with the first portion (Fig 22, the connector is a single piece connector).


	Regarding Claim 27, Biedermann the bores are threaded (threaded for set screws #11 and #16’, paragraph 43, 56).

Claims 21-22, 24-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hainard US 2013/0085534.
Regarding Claim 21, Hainard discloses a spinal construct (Fig 3-4) comprising: 
a connector (Fig 3-4) including a first portion (#54) and a second portion (#62 and #22), the first portion comprising opposite top and bottom surfaces (top and bottom surfaces of #54, Fig 6 for best view of the top surface and Fig 7 for the bottom surface) and a first bore (#74) extending through the surfaces (Fig 6-7), the second portion including first (#62) and second (#34a or #34b) arms and a second bore (#60) extending through the first arm, the arms each including an inner surface (inner surface of each arm, Fig 4-5) and an opposite outer surface (outer surface of each arm, Fig 4-5), the inner surfaces defining a transverse cavity (collectively forming a cavity for rod #12, Fig 5, see also  Fig 3, rod #12 also extends pass the inner surfaces), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below, paragraph 42 where the top and outer surfaces define respective axes/planes, as indicated by the dotted line below, which form an obtuse angle, paragraph 42 where the angle can be about 125 degrees).

    PNG
    media_image2.png
    424
    635
    media_image2.png
    Greyscale


	Regarding Claim 22, Hainard discloses the top surface is directly adjacent to the outer surface of the first arm (Figs 2-10).

	Regarding Claim 24, Hainard discloses wherein the bores (#74, #60) each have a circular cross-sectional configuration such that the bores each form a complete circle (Fig 6-7, each bore forms a complete circle).

	Regarding Claim 25, Hainard discloses the first bore defines a first central axis (#64, Fig 8) extending at an acute angle (paragraph 42, acute angle can be less than 90 degrees to 35 degrees) relative to a second central axis (#84, Fig 8) defined by the second bore.

	Regarding Claim 26, Hainard discloses: the bores (#74, #60) each have a circular cross-sectional configuration such that the bores each form a complete circle (Fig 6-7, each bore forms a complete circle); and the first bore defines a first central axis (#64, Fig 8) extending at an acute angle (paragraph 42, acute angle can be less than 90 degrees to 35 degrees) relative to a second central axis (#84, Fig 8) defined by the second bore.

	Regarding Claim 28, Hainard discloses the first arm comprises a side surface extending from the inner surface of the first arm to the outer surface of the first arm, the side surface extending substantially perpendicular to the inner and outer surfaces of the first arm (see Fig below, the side surface extends between and substantially parallel to the inner and outer surfaces).

    PNG
    media_image3.png
    386
    596
    media_image3.png
    Greyscale


	Regarding Claim 29, Hainard discloses the inner surface of the first arm has a first end and an opposite second end defined by an interface between the inner surface of the first arm and the side wall, the inner surface of the first arm extending substantially perpendicular to the second bore from the first end to the interface (see Fig below), the outer surface of the first arm extending substantially parallel to the inner surface of the first arm (see Fig 8 above in Claim 28, where the inner and outer surfaces are substantially parallel to each other).

    PNG
    media_image4.png
    399
    655
    media_image4.png
    Greyscale

	Regarding Claim 30, Hainard discloses the outer surface of the second arm includes a first section and a second section (see Fig below), the first section of the outer surface of the second arm extending at an acute angle relative to the outer surface of the first arm (see Fig below, the first and second sections and the outer surface defines axes/planes, where the axes/planes of the first section and outer surface defines an acute angle), the second section of the outer surface of the second arm extending parallel to the outer surface of the first arm (see Fig below).




    PNG
    media_image5.png
    524
    741
    media_image5.png
    Greyscale




Claims 31-33, 36, 38-39  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hainard US 2013/0085534.
	Regarding Claim 31, Hainard discloses spinal construct (Fig 3-4) comprising: 
	a spinal rod (#12, Fig 3-4);
 	a bone fastener (#16, Fig 3-4); and 
	a connector (Fig 3-4) including a first portion (#54) and a second portion (#62 and #22), the first portion comprising opposite top and bottom surfaces (top and bottom surfaces of #54, Fig 6 for best view of the top surface and Fig 7 for the bottom surface) and a first bore (#74) extending through the surfaces (Fig 6-7), the first bore being configured for disposal of an end (#86) of the bone fastener (#16, Fig 3), 
	the second portion including first (#62) and second (#34a or #34b) arms and a second bore (#60) extending through the first arm, the arms each including an inner surface (inner surface of each arm, Fig 4-5) and an opposite outer surface (outer surface of each arm, Fig 4-5), the inner surfaces defining a transverse cavity (collectively forming a cavity for rod #12, Fig 5, see also  Fig 3, rod #12 also extends pass the inner surfaces) configured for disposal of the spinal rod (#12), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below, paragraph 42 where the top and outer surfaces define respective axes/planes, as indicated by the dotted line below, which form an obtuse angle, paragraph 42 where the angle can be about 125 degrees).

    PNG
    media_image2.png
    424
    635
    media_image2.png
    Greyscale

	Regarding Claim 32, Hainard discloses a set screw (#56)  having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore (paragraph 41).

	Regarding Claim 33, Hainard discloses a set screw (#56) having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore (paragraph 41) such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector (paragraph 41, when the set screw is not fully fastened, the end/head #86 of the bone screw can articulate in the first bore) and a second orientation in which the bone fastener is fixed relative to the connector (paragraph 41 when the set screw is fully tightened, the bone fastener is fixed to the connector).

	Regarding Claim 36, Hainard discloses the top surface is directly adjacent to the outer surface of the first arm (Figs 2-10).


	Regarding Claim 38, Hainard discloses: the bores (#74, #60) each have a circular cross-sectional configuration such that the bores each form a complete circle (Fig 6-7, each bore forms a complete circle); and the first bore defines a first central axis (#64, Fig 8) extending at an acute angle (paragraph 42, acute angle can be less than 90 degrees to 35 degrees) relative to a second central axis (#84, Fig 8) defined by the second bore.

	Regarding Claim 39, Hainard discloses the first arm comprises a side surface extending from the inner surface of the first arm to the outer surface of the first arm, the side surface extending substantially perpendicular to the inner and outer surfaces of the first arm (see Fig below, the side surface extends between and substantially parallel to the inner and outer surfaces).

    PNG
    media_image3.png
    386
    596
    media_image3.png
    Greyscale


Claims 31, 34-35, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann US 2011/0034957.
	Regarding Claim 31, Biedermann discloses a spinal construct (Fig 22) comprising: 
	a spinal rod (#20); 
	a bone fastener (#2); and 
	a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the first bore being configured for disposal of an end (#4) of the bone fastener (see Fig below, Fig 22), 
	the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity configured for disposal of the spinal rod (see Fig below, cavity for rod #20), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees).

    PNG
    media_image1.png
    605
    648
    media_image1.png
    Greyscale


	Regarding Claim 34, Biedermann discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22, paragraph 56).

	Regarding Claim 35, Biedermann discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22) to move the spinal construct between a first orientation in which the spinal rod is movable relative (paragraph 56, when the set screw #16’ is not fully tightened, the rod #20 can move) and the connector to a second orientation in which the spinal rod is fixed relative to the connector (paragraph 56 when set screw #16’ is tightened, the spinal rod #20 is fixed to the connector).

	Regarding Claim 37, Biedermann discloses the second portion is monolithically formed with the first portion (Fig 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Biedermann US 2011/0034957.
	Regarding Claim 40, Biedermann discloses a spinal construct (Fig 22) comprising: 
	a spinal rod (#20); 
	a first bone fastener (#2); 
	a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the second portion being monolithically formed with the first portion (Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the first bore being configured for disposal of an end (#4)of the first bone fastener (Fig 22), 
	the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity configured for disposal of the spinal rod (see Fig below, cavity for rod #20),
	the top surface is directly adjacent to the outer surface of the first arm (Fig 22), 
	the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees); and 
	a second bone fastener connected with the spinal rod (Fig 3, when in use the rod #20 is coupled to other bone fasteners).
	In the alternative, Biedermann does not explicitly disclose a second bone fastener connected with the spinal rod.
	However, Biedermann discloses that spinal rod is coupled to multiple fasteners (paragraph 3) to provide stabilization across different levels of the spine (Fig 3, paragraph 3).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Biedermann to include a second bone fastener connected to the spinal rod in view of Biedermann so that stabilization of the spine can occur across multiple levels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773